Title: From George Washington to Henry Laurens, 10 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Qrs [Valley Forge] June 10th 1778
                    
                    Major Campbell of the 13th Virginia Regiment will have the Honor of presenting you with this. He is now on his way at the earnest sollicitation of General McIntosh to serve in the Western department and waites on Congress to obtain, if they shall think proper, a Commission for a Lieutenant Colonelcy in the Virginia Line, to which he has been intitled in the ordinary course, since the 20th of February last. The Major sustains the character of a good and brave Officer and has behaved as such during his service. He is the more desirous of getting a Commission at this time, as otherwise he may be commanded by the Lieutenant Colonels to be, or who are appointed to the two new Regiments, lately ordered to be raised in that Quarter. I do not know the particular Regiment to which he should be affixed, therefore, if he obtains a  Commission it may be left blank in this instance. I have the Honor to be with great respect Sir Your Most Obedt servt
                    
                        Go: Washington
                    
                